Case: 20-150     Document: 5     Page: 1   Filed: 10/19/2020




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                 REBECCA GALLOGLY,
                      Petitioner

                            v.

                    UNITED STATES,
                        Respondent
                  ______________________

                         2020-150
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00261-MCW, Senior
Judge Mary Ellen Coster Williams.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

   Before DYK, WALLACH, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    Rebecca Gallogly petitions for a writ of mandamus di-
recting the United States Court of Federal Claims to docket
submissions entitled “Plaintiff’s Amended Objections to
Defendant’s Response to Plaintiff’s Motion for Relief from
Judgment,” ECF No. 2-1 at 10–28, and “Motion for Leave
Case: 20-150     Document: 5   Page: 2   Filed: 10/19/2020




2                                          GALLOGLY   v. US



to File Amended Objections,” ECF No. 2-1 at 29–45. She
also moves for leave to proceed in forma pauperis.
    Review of the docket before the Court of Federal
Claims shows that these documents were entered on the
docket on September 14, 2020. See Gallogly v. United
States, No. 1:20-cv-00261-MCW (Fed. Cl. Aug. 28, 2020),
ECF No. 33. Additionally, on September 21, 2020, that
court granted Dr. Gallogly’s motion for leave to file
amended objections. See Gallogly v. United States, No.
1:20-cv-00261-MCW (Fed. Cl. Sept. 21, 2020), ECF No. 35.
   Because Dr. Gallogly has received the requested relief,
we deny her petition as moot.
      Accordingly,
      IT IS ORDERED THAT:
   (1) The petition for writ of mandamus is denied as
moot.
    (2) The motion for leave to proceed in forma pauperis
is granted.
                               FOR THE COURT

         October 19, 2020      /s/ Peter R. Marksteiner
              Date             Peter R. Marksteiner
                               Clerk of Court

s25